 Fill in this information to identify the case:

 Debtor 1           Lawrence    Jess Bond
                    __________________________________________________________________

 Debtor 2              Linda  Lee Bond
                       ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Western
                                         __________ District of Washington
                                                                __________

 Case number           17-42615-BDL
                       ___________________________________________




               l              410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: Quicken Loans Inc.
                   _______________________________________                                                      5
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          7 ____
                                                        ____ 8 ____
                                                                3 ____
                                                                    0               Must be at least 21 days after date       1/1/2020
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                              1,376.16
                                                                                                                              $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:           Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                      541.64
                    Current escrow payment: $ _______________                     New escrow payment:                   493.12
                                                                                                              $ _______________


 Part 2:           Mortgage Payment Adjustment


 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:        _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:           Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                    Reason for change: ___________________________________________________________________________________

                    Current mortgage payment: $ _______________                   New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1
Debtor 1         Lawrence      Jess Bond
                 _______________________________________________________                                             17-42615-BDL
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.

           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/s/_____________________________________________________________
     Signature
                                                                                                Date     11/27/2019
                                                                                                         ___________________




 Print:             Lesley  D. Bohleber
                    _________________________________________________________                   Title   Agent  for Creditor
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Aldridge  Pite, LLP
                    _________________________________________________________



 Address            4375  Jutland Dr. Suite 200; P.O. Box 17933
                    _________________________________________________________
                    Number                 Street

                    San  Diego                       CA     92177
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone      (858) 750-7600
                    ________________________                                                             LLueke@aldridgepite.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2

     Print                              Save As...                        Add Attachment                                                      Reset
                                                                                                                                      Annu Escrow Accoun
                                                                                                                                          sc osur      n
           oo       ar       en e    etroit M

                                                                                                   o n n or                              on
                R                O                                                                                      ro ert          re                       eet
                             O
                                                                                                                                                     acoma
                OM                                                                                                       tatement           ate
                                                                                                 e           a ment         ecti e ate




1.         Your Escrow Accoun                                          s
 o take a clo er look at o r                             Annu          Escrow Accoun                     r              own
n m er      ign in to Rocket
Mortgage            icken oan an                          cti it                                                          timate      mo nt              ct al                              e t         e
click on t e oan n ormation ta .                          o nt     a e                                                                       .                         .
                                                         Mortgage n      rance                                                               .                         .
                                                          omeo ner       n   rance                                                           .                         .
                                                          otal                                                                               .                         .
                                                            e e timate amo nt are a e on an amo nt ro i e                    re io     l or t e amo nt la t i              r e .



 .         Your Escrow Accoun                                      s n                   r
  a t ear contri tion    ere more t an o r ta an
                                                                                                         ro c                Escrow Accoun                                   nc
in rance a ment . o are e a re n           t o r a ment
amo nt ma till e c anging. on i er e o iting t e re n                                                 ro ecte Minim m alance                                                                        .
  ack into o r e cro acco nt to a eg ar again t an                                                   Re ire Minim m alance                                                                          .
  otential t re e cro a    tment . ince o a e an                                                              r     A oun                                                                         1.
o erage a c eck ma e attac e to t e ottom o t i age                                                  ote          i amo nt a        een a        te to acco nt or t e ankr           tc   roo o claim.
or a een ent in a e arate mailer.

 .         Your                       n s                n n
  o r e cro              a ment i      ecrea ing.                                                                             Mortgage a ment reak o n



       r         n           own          u         rs
                                                            urr n                w
      rinci al       ntere t                                       .                 .
       cro       a ment                                            .                 .
     Mont l      a ment                                            .                 .
  lea e note t at t e c rrent a ment amo nt li te a o e i
t e a ment amo nt t at t e loan i     e or n er t e term o
t e ec rit in tr ment. i ma i er rom t e a ment
amo nt n er t e term o ankr tc .



                                                                                                                                    rrent a ment            e     a ment

                                                                                                             rinci al     ntere t                 cro    a ment




           uc            n     E s              n                  ons
                 Online at                                                           On t e go it t e                                                                       one at
                 RocketMortgage.com                                                  Rocket Mortgage a



                                                                                                                                                                                              age
                                                                                                      Annu Escrow Accoun
                                                                                                          sc osur      n
          oo   ar        en e    etroit M




.         A         os r oo                 Your Escrow Accoun                    s or
               otal a an         n     rance a ment
                                                                          i c art ig lig t t e i erence et een t e e timate
                                                                        an act al a ment amo nt or t e ta e an in rance an
                                                                          o   t e rea on or t e c rrent o erage.

                                                                          e act al amo nt ai o t or ta e an in rance o er t e
                                                                         a t ear a     o n ere are e a t e a i or o r
                                                                         ro ection or t e coming    mont .
                                 a e        n   rance



 e ta le elo etail t e acti it i tor or o r e cro                  acco nt rom la t ear.         e i erence in o r ta an in         rance
a ment amo nt are ig lig te in ello .


     Escrow Accoun Ac                           s or    or       nu r     1      rou             c        r       1
                                                                   ns                    s urs       ns                        nc
    ate         cti it                                   timate          ct al         timate             ct al       timate          ct al
                eginning alance                                                                                           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al   O                           .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al   O                           .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    e o it                                   .            .                .                  .           .             .
                    it   ra al MOR                           .            .                .                  .           .             .
                    it   ra al   OM O       R                .            .                .                  .           .             .
                otal                                         .            .                .                  .
     i amo nt i a ro ection a o t e ate o t i anal i . t a not een recei e or remitte at t i time.




                                                                                                                                            age
                                                                                                                           Annu Escrow Accoun
                                                                                                                               sc osur      n
           oo    ar           en e        etroit M




       u ur Escrow Accoun Ac                                       or   nu r                  rou            c             r       on nu
                                                                                   ns                      s urs           ns                      nc
     ate         cti it                                                    timate                                 timate                 timate         Re    ire
                  it        ra al MOR                                          .                                      .                      .                     .
                 e o it                                                        .                                      .                      .                     .

                  it        ra al MOR                                          .                                      .                      .                     .

                  it        ra al     O                                        .                                      .                      .                     .
                 e o it                                                        .                                      .                      .                     .
                  it        ra al MOR                                          .                                      .                      .                     .
                 e o it                                                        .                                      .                      .                     .

                  it        ra al MOR                                          .                                      .                      .                     .
                  it        ra al     OM O           R                         .                                      .                      .                     .
                 otal                                                          .                                      .
      i amo nt enote t e ro ecte lo                      alance.




    a re lt o o r e cro o erage a c eck ma e attac e .         o re er o can contact                   to oi t i c eck an a      l t e amo nt to o r loan
 rinci al an intere t or lea e t e o erage amo nt in o r e cro acco nt.
   o a e an acti e ankr tc or o recei e a ankr tc i c arge e are en ing t i or in ormational or legal r o e onl . e re not tr ing to
collect again t o er onall .   o a e an      e tion a o t t i comm nication or o r o ligation to a   lea e contact o r attorne .
   o ant to en        a ali ie ritten Re e t a otice o rror or an n ormation Re e t o m t mail it to icken oan nc. .O. o         etroit M
             or a it to            .

  u s ons                   ontact o r               icken oan          eam.
          one                                                                           o r   Mon a        ri a           a.m.   .m.
          mail         el           icken oan .com                                                      at r a            a.m.   .m.
     ec re a                                                                                          reg nta
                                                                                                                                                             age
 1   LESLEY D. BOHLEBER (SBN 49150)
     ALDRIDGE PITE, LLP
 2   The Ogden Building
     9311 SE 36th St, Ste 100
 3   Mercer Island, WA 98040
     Telephone: (425) 644-6471
 4
     Mailing Address:
 5   4375 Jutland Drive, Suite 200
     P.O. Box 17933
 6   San Diego, CA 92177-0933
     Telephone: (858) 750-7600
 7   Facsimile: (619) 590-1385
 8   Attorneys for QUICKEN LOANS INC.
 9

10                              UNITED STATES BANKRUPTCY COURT
11                WESTERN DISTRICT OF WASHINGTON - TACOMA DIVISION
12    In re                                                  Case No. 17-42615-BDL
13    LAWRENCE JESS BOND and LINDA LEE                       Chapter 13
      BOND,
14                                                           PROOF OF SERVICE BY MAIL
                       Debtor(s).
15

16

17                   I, Thanh Ha, declare that:
18                   I am employed by Aldridge Pite, LLP. My business address is: 4375 Jutland Drive,
19 Suite 200, P.O. Box 17933, San Diego, CA 92177-0933. I am over the age of eighteen years and
20 not a party to this case.

21                   On December 2, 2019, I served the NOTICE OF MORTGAGE PAYMENT
22 CHANGE in said cause by placing a true and correct copy thereof enclosed in a sealed envelope with

23 postage thereon fully prepaid in the United States Mail at San Diego, California, addressed as

24 follows: SEE ATTACHED SERVICE LIST.

25            I declare under penalty of perjury that the foregoing is true and correct.
26 Dated: December 2, 2019                                    /s/ Thanh T. Ha
                                                              THANH T. HA
27

28



                                                       1
                                     SERVICE LIST
 1
   DEBTOR(S)
 2 (VIA U.S. MAIL)

 3 Lawrence Jess Bond
   Linda Lee Bond
 4 2202 Sweet Street
   Tacoma, WA 98404
 5

 6 DEBTOR(S) ATTORNEY
   (VIA ELECTRONIC NOTICE)
 7
   Ellen Ann Brown
 8 Brown & Seelye PLLC
   744 S Fawcett Ave
 9 Tacoma, WA 98402
   stopdebt@gmail.com
10

11 CHAPTER 13 TRUSTEE
   (VIA ELECTRONIC NOTICE)
12
   Michael G. Malaier
13 2122 Commerce Street
   Tacoma, WA 98402
14 ecfcomputer@chapter13tacoma.org

15
   U.S. TRUSTEE
16 (VIA ELECTRONIC NOTICE)

17 United States Trustee
   700 Stewart St Ste 5103
18 Seattle, WA 98101
   USTPRegion18.SE.ECF@usdoj.gov
19
20

21

22

23

24

25

26

27

28



                                          2
